DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lavalee et al (US 20120189837), , in view of Honda at al (US 67307413), both cited in the previous Office Action and further in view of  Van Rheenen et al (WO 2013100997, published on 07-2013, cited with identical US 20140371396), necessitated by Amendment. 
Lavalee discloses a foamed material comprising: 
a. 50 to 99 weight percent polyvinyl chloride (PVC) or chlorinated polyvinyl chloride (CPVC) foam matrix;
b. 1 to 15 weight percent of acrylic copolymers, comprises from 50 to 79 weight percent of methyl methacrylate units, and from 20 to 50 weight percent comprising at least one other acrylic monomer. 
In particular, Lavalee teaches a foaming composition, comprising 3-12% wt. of acrylic copolymer (see claim 7). 
Regarding reduced viscosity, Lavalee teaches the weight average molecular weight of the acrylic copolymer is from 4.0 million to 7.0 million g/mol (see 0014). 
Regarding claim 5, Lavalee fails to teach expansion ratio of the composition above. 
However, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from the Applicant’s and Lavalee’s composition, since they obtained from the same components at the same ratios and using the same processing technique. 
In reference to claims 6-8, Lavalee discloses that the PVC, acrylic copolymer, filler and other additives are heated inside the extruder above its melting point in the presence of foaming and nucleating agents resulting on a molded article (see 0024). 

Lavalee does not teach hexyl methacrylate claimed. 
Honda teaches a composition, comprising 100 parts of vinyl chloride and 3 parts of a processing aid (see Table Lat 22:4 and claim 2}. Honda teaches a processing aid, which contains 70 to 90% by weight of methyl methacrylate, 10 to 30% by weight of another methacrylate (see Abstract), where the processing aid has mean weight molecular weight (Mw) is in the range of from 700,000 to 2,000,000 (see 3:55),
Honda discloses that another methacrylates are alkyl methacrylates having 1 to 18 carbon atoms (see 4:20).
Honda teaches the processing aid may be used for various applications, for example calender molding and expansion molding {see 8:45}.
Note that Honda does not explicitly teach hexyl methacrylate fragment.
However, hexyl methacrylate is within the range 1-18 carbon atoms disclosed by Honda,
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPO2d 1843 (Fed. Cir}, cert, denied, 493 U.S. 975 (1989). 
Therefore, if would have been obvious to a person of ordinary skills in the art to use any methacrylate esters with C1-C18, including hexyl methacrylate in Honda's composition, since it clearly disclosed by the reference,
Honda teaches that the processing aid above reduces generation of flow marks on sheets and improves releasability of sheets from the metallic surface of a roll, increasing a commercial value of a vinyl chloride based composition (see 3:5).
Therefore, it would have been obvious to a person of ordinary skills in the art to use Honda’s processing aid in Lavalee’s foam composition, since it reduces generation of flow marks on sheets and improves releasability of sheets from the metallic surface of a roll, increasing a commercial value of a vinyl chloride based composition.
Lavalee and Honda do not teach that the processing aid is added in form of powder where particle size ranged from 5 to 50 microns.
Van Rheenen discloses a foamable polyvinyl chloride (PVC)molded formulation comprising a processing aid polymer (see 0001, 0002 and 0005).
Van Rheenen  teaches that the processing aid polymers are typically isolated to form a free-flowing powder or pellets, the powder particles having a 50-500 micron mean diameter. This processing aid
polymer is subsequently added to thermoplastic foam formulations.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, if would have been obvious to a person of ordinary skills in the art to use processing aid polymers in  form a free-flowing powder or pellets with powder particles having a 50-500 micron mean diameter, since it is used in the similar compositions in such form. 

Response to Arguments

Applicant’s arguments with respect to claims 3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765